Citation Nr: 1622936	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a higher initial rating for degenerative disc disease L4 with paraspinal myositis and intervertebral disc syndrome, currently rated as 10 percent disabling prior to May 7, 2012; 20 percent disabling from May 7, 2012, to March 20, 2013; 40 percent disabling from March 21, 2013, to July 31, 2014; and 10 percent disabling from August 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to August 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In pertinent part, the June 2010 rating decision denied entitlement to service connection for headaches, granted entitlement to service connection for degenerative disc disease L4 with left lower extremity radiculopathy and paraspinal myositis, and assigned an initial rating of 10 percent for the service-connected degenerative disc disease.  This case is now under the jurisdiction of the Oakland, California VA RO.

In a November 2015 rating decision, the RO granted staged initial ratings for the service-connected degenerative disc disease of 10 percent prior to May 7, 2012; 20 percent from May 7, 2012, to March 20, 2013; 40 percent from March 21, 2013, to July 31, 2014; and 10 percent from August 1, 2014.  As such ratings do not represent a full grant of the benefit sought, the Veteran's appeal was not abrogated, and the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2015, prior to certification of the appeal to the Board, the Veteran submitted a statement requesting withdrawal of the issue of entitlement to service connection for bilateral hearing loss.  See "Response to Supplemental Statement of Case (SSOC)," received in November 2015.  Therefore, that issue is no longer part of the Veteran's appeal.  See 38 C.F.R. § 20.204.

Following issuance of a November 2015 supplemental statement of the case as to the issues on appeal, additional evidence was associated with the record, to include a March 2015 VA thoracolumbar spine conditions examination report.  In correspondence received in April 2016, the Veteran's representative waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  See "Memorandum," received in April 2016.  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c).

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

A February 2016 report of general information reflects that the Veteran called VA to request, among other things, that the claim for an increase for degenerative disc disease be removed from a January 25, 2016 claim.  See VA Form 27-0820, Report of General Information, dated in February 2016.  The April 2016 correspondence from the Veteran's representative clarifies that the Veteran did not intend to withdraw the issue of entitlement to a higher initial rating for the service-connected degenerative disc disease.  See "Memorandum," received in April 2016.  The Board therefore does not construe the Veteran's February 2016 statements in the report of general information as a request to withdraw the appeal for entitlement to a higher initial rating for the service-connected degenerative disc disease, and the Board will proceed with appellate review of the issue.

A May 2016 rating decision granted the Veteran entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  Therefore, that issue is not on appeal before the Board.

The issues of entitlement to a rating in excess of 10 percent for left knee chondromalacia and entitlement to a rating in excess of 10 percent for right knee chondromalacia have been raised by the record in an April 2016 statement, but have not been adjudicated by the AOJ.  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for headaches and to a higher initial rating for the service-connected degenerative disc disease.  The Board finds that these issues must be remanded for further evidentiary development before a decision may be made on the merits of the claims.

At the January 2016 Board hearing, the Veteran indicated that he has applied for disability benefits from the Social Security Administration (SSA) due, in part, to back pain.  As the record indicates that there may be SSA records relevant to the issues on appeal, the appeal must be remanded so that efforts may be made to obtain those records.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, the Veteran asserts that he currently suffers from headaches, and that the headaches began during his service following a parachuting accident in which he hit his head.  See, e.g., January 2016 Board hearing transcript.  The medical evidence of record shows that the Veteran has been diagnosed with migraine headaches and has been prescribed medications for the condition.  Furthermore, the service treatment records reflect that the Veteran did experience a parachuting accident in February 1986 in which he and another jumper became entangled and the Veteran landed incorrectly.  The Veteran is competent to report headaches following the in-service parachuting accident, but is not competent to provide a medical link between the current headaches and the in-service injury.  See Layno v. Brown, 6 Vet. App. 465 (1994); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran has not yet been provided a VA examination as to the reported headaches, and there is no competent evidence of record discussing the possible medical link between the current headaches and the in-service parachuting accident.  Thus, there is competent evidence of a current disability, evidence establishing that an in-service event or injury occurred, and an indication that the current disability may be associated with the in-service event or injury; but insufficient competent medical evidence of record to make a decision on the claim.  Accordingly, the Board finds that on remand the Veteran must be provided a VA examination as to the claim for entitlement to service connection for headaches.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain from the Social Security Administration any records associated with the Veteran's claim for disability benefits.  See 38 C.F.R. § 3.159(c)(2).  Any negative response must be included in the claims file, and the Veteran must be notified accordingly.

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the nature and likely etiology of any diagnosed headache disability, to include migraines.  Provide a copy of this Remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's headache disability, to include migraines, which is diagnosed in the medical evidence of record, even if currently resolved, had its onset during his active service or is otherwise causally or etiologically related to the Veteran's active service?

The VA examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given should reflect consideration of the Veteran's reports of experiencing headaches in service following the February 1986 parachuting accident shown in the service treatment records.  

3.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

